Title: 89. A Bill to Prevent Forestalling, Regrating, and Engrossing, and Sales by Auction, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that if any person shall buy, or cause to be bought, any goods, wares, merchandize, or victual, which at the time of purchase shall be under carriage or transportation to any market or fair within this commonwealth, to be sold therein, or to any city or town wherein there is no public market established or to any port or harbour of this commonwealth for sale, or shall make any bargain, contract, or promise, for the buying or having such goods, or the pre-emption thereof, before the same shall be in or at the market, fair, city, town, port or harbour, ready to be there sold, or shall persuade any person coming to this commonwealth, or any market therein, to forbear bringing any goods, wares, or merchandize thereto, or use any means or device for the enhancing of the price of any such goods in this commonwealth, or any market therein, every such person offending in either of the said particulars is declared a forestaller. But this act  shall not extend to any person living more than two miles from any town within this commonwealth, and purchasing any victuals, goods, or commodities, necessary for the use and consumption of himself and his family, or those in his employ, for one year. If any person shall, by any means, buy, obtain, or get into his possession, in any fair, or market, any victual, that shall have been brought to the said fair or market, to be sold, and shall make sale thereof again, in the same place, or in any other place, within two miles thereof, he is declared a regrater. If any person shall buy within this commonwealth, to sell again, in this or any of the confederating states of America, any goods, wares, merchandize, or victual, which shall have been imported or brought into this commonwealth, from any other place whatsoever, or any commodities, manufactures, or materials for manufacture, raised or wrought within this state, except such purchase be made from the original importer, owner, maker, or manufacturer of such goods, wares, merchandize, victual, commodities, manufactures, or materials for manufacture, respectively, or shall buy to sell again, any victual raised within this commonwealth, every person so offending is declared an engrosser. But this act shall not extend to any person purchasing such articles from one who purchased from the importer, and retailing the same more than twenty five miles from any tide water; nor to any agent of this commonwealth, or of the confederating states of America, or any of them, purchasing necessaries, really and bona fide, for the use of the army or navy, and not dealing in such articles on the account of himself or any other private persons (such agent for the confederating states, or any of them, producing, whensoever called on, sufficient proof of his acting under authority from the confederating states, or some one of them) nor to the managers of any ironworks, purchasing necessaries for the use of those employed about such ironworks, and selling them to such persons; nor to the purchasers of materials for manufacture, which shall be really applied to that use in the family of the purchaser, or some manufactory wherein he is interested; nor to ordinary keepers, purchasing victual to be retailed in their ordinaries, or persons keeping private houses for lodging or entertainment, who may buy any kind of victual, and retail the same in their respective houses after it is prepared and dressed for the table; nor to persons purchasing wheat to grind into flour or malt; nor to bakers purchasing flour, and selling the same in bread; nor to graziers or butchers purchasing live stock, and selling the same after slaughter; nor to the owners of any imported goods sold as being damaged for the benefit  of ensurers, or condemned in the Admiralty, and purchased by the said owners. Every person becoming a forestaller, regrater, or engrosser, as before described, shall, on conviction, for the first offence, suffer imprisonment, by the space of one month, without bail or mainprise and forfeit the value of the things so by him bought or sold, and for the second offence shall be imprisoned two months, without bail or mainprise, and shall forfeit double the value of the things so by him bought or sold, and for any such offence afterwards committed shall stand in the pillory for such time as the court shall direct, not exceeding two hours, shall forfeit treble the value of the things by him bought or sold, and be imprisoned at the discretion of the jury convicting him of the said offence; provided such imprisonment doth not exceed three months. No goods, wares, merchandize, victual, commodities, manufactures, or materials for manufacture, imported into this commonwealth, or raised or manufactured within the same (except slaves, stocks, houshold furniture, goods condemned in the Admiralty Court, or goods which being damaged are by the law and custom of merchants to be sold for the benefit of insurers, victual, or goods sold on account and for the benefit of the confederating states of America, or some one of them, goods taken in execution, or upon attachments, or distrained for rent or public taxes, or sold by executors, or administrators) shall be exposed to sale at public vendue, under penalty on each person selling or buying at such vendue, for each article so sold, of double the value thereof. All the penalties hereby inflicted shall be one half to the use of the commonwealth, and the other to the informer; and, where the sum doth not exceed twenty five shillings, shall be recoverable with costs, before any Justice of the Peace, and, where it shall exceed that sum by action of debt or information in any Court of Record, and in such action of debt the clerk shall endorse on the writ, that bail is to be required, whereupon the sheriff shall take sufficient bail for the appearance of the defendant, or be answerable himself, as in other like cases, and the court may either rule the defendant to give special bail, or admit an appearance without as to them shall appear just. This act shall be particularly given in charge to all grand juries, and it shall be made a part of their oath, specially, that they will present all offences against the same coming to their knowledge, which presentments shall be tried in a summary way, by a jury to be impannelled and charged, unless the court, for very good cause to them shewn, shall continue the same.

